Citation Nr: 1030384	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 2000, 
for the award of a total rating for compensation based upon 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than May 26, 2000, 
for the award of Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the October 2007 rating decision on appeal, the RO awarded a 
TDIU, effective May 26, 2000, which was the date VA received a 
formal claim for TDIU.  See VA Form 21-8940, received in May 
2000.  The Veteran has appealed the effective date assigned.

The Veteran is service connected for posttraumatic stress 
disorder (PTSD) and residuals of malaria.  He has a 70 percent 
evaluation for PTSD as of May 26, 2000.  Residuals of malaria are 
noncompensably disabling.  As of May 26, 2000, the Veteran met 
the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) 
(2009).

Under the provisions of 38 C.F.R. § 3.157(b), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits, which 
includes a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. § 
3.157(b).

In this case, the record contains a July 15, 1998, VA treatment 
record wherein the VA examiner stated the Veteran had severe PTSD 
caused by his combat experiences in Korea.  He determined that 
the Veteran would be unable to work due to his inability to cope 
with stressful situations, such as job demands.  

The Board finds that the July 15, 1998, VA treatment record is an 
informal claim for a TDIU as contemplated by the provisions in 
38 C.F.R. § 3.157(b).  However, the claims file does not contain 
VA treatment records from 1993 (the date of an unappealed rating 
decision wherein the RO granted a 50 percent evaluation for PTSD) 
to May 2000, when the Veteran submitted his formal application 
for a TDIU.  Thus, a remand to obtain the VA treatment records 
for that time period is necessary, as it is possible that there 
is a VA treatment record prior to July 15, 1998, that would 
establish an even earlier an informal claim for a TDIU.

The Board is aware that the Veteran did not meet the schedular 
criteria for a TDIU prior to May 26, 2000.  See 38 C.F.R. 
§ 4.16(a).  That will be addressed below.

The claim for entitlement to an effective date earlier than May 
26, 2000, for the award of Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 must be held in abeyance pending the 
resolution of this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the VA treatment records from 
August 1993 to July 1998 from the Salem, 
Virginia, VA Medical Center.  Any negative 
search result must be noted in the claims 
file and communicated to the Veteran.

2.  After receipt of the VA treatment 
records, refer the Veteran's claims file to a 
psychologist or a psychiatrist for review of 
the claims file.  The examiner should be 
informed of the Veteran's service-connected 
disabilities.  The examiner is asked to state 
whether it is at least as likely as not that 
the Veteran was unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability or disabilities 
prior to May 26, 2000.  If so, as specific 
date as possible should be cited.

It is requested that a rationale be afforded 
in support of any opinion provided.  If the 
examiner cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

3.  In the event that a favorable opinion is 
provided by the examiner, the claims file 
should be referred for extraschedular 
consideration as outlined by the provisions 
of 38 C.F.R. § 4.16(b).  

4.  Thereafter, readjudicate the Veteran's 
claim of entitlement to an effective date 
earlier than May 26, 2000, for the award of a 
TDIU.  If the decision remains adverse to the 
Veteran, he and his representative, if any, 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

